Name: Commission Regulation (EC) No 2361/1999 of 5 November 1999 amending Regulation (EC) No 1067/98 increasing to 83 302 tonnes the quantity of common wheat of breadmaking quality held by the Belgian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product;  Europe
 Date Published: nan

 EN Official Journal of the European Communities6. 11. 1999 L 283/3 COMMISSION REGULATION (EC) No 2361/1999 of 5 November 1999 amending Regulation (EC) No 1067/98 increasing to 83 302 tonnes the quantity of common wheat of breadmaking quality held by the Belgian intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community,Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), and in particular Article 5 thereof, Whereas: (1) Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Commission Regulation (EC) No 1066/1999 (5), as last amended by Regulation (EC) No 2050/1999 (6), opened a standing invitation to tender for the export of 48 156 tonnes of common wheat of breadmaking quality held by the Belgian intervention agency. Belgian informed the Commission of the intention of its intervention agency to increase by 35 146 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of common wheat of breadmaking quality held by the Belgian intervention agency for which a standing invitation to tender for export has been opened should be increased to 83 302 tonnes; (3) this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store; whereas Annex I to Regulation (EC) No 1066/ 1999 must therefore be amended; (4) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1066/1999 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 83 302 tonnes of common wheat of breadmaking quality to be exported to all third countries with the exception of the United States of America, Canada and Mexico. 2. The regions in which the 83 302 tonnes of common wheat of breadmaking quality are stored are stated in Annex I to this Regulation. 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publica- tion in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 130, 26.5.1999, p. 3. (6) OJ L 255, 30.9.1999, p. 13. EN Official Journal of the European Communities 6. 11. 1999L 283/4 ANNEX ANNEX I (tonnes) Place of storage Quantity Hainaut 1 038 LiÃ ¨ge 4 955 Namur 16 029 Oost-Vlaanderen 51 305 West-Vlaanderen 9 975